Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: No prior arts of record alone or in combination discloses the following:

“providing at least one transmission line configured to guide electromagnetic waves and to emit near-field fringing energy through at least one transmission line gap, and disposing said at least one transmission line gap proximate a skin of a user so that said near-field fringing energy emitted by said at least one transmission line gap, when operating at Gigahertz frequencies, extends up to a corresponding wavelength X of said Gigahertz frequency away from said transmission line as to penetrate at least partially into blood vessels of said skin;
wherein said Gigahertz frequency is between 0.5 to 60 GHz, and wherein said wavelength X is between c/0.5GHz and c/60GHz. where c is the speed of light;
exciting said at least one transmission line with narrow-band Gigahertz frequency signal pulses over a plurality of time intervals, and obtaining data by measuring changes in any of a phase or amplitude of said near-field fringing energy over said plurality of time intervals”

Claim 21,
“providing at least one transmission line configured to guide electromagnetic waves and to emit near-field fringing energy, and disposing said at least one transmission line proximate a skin of a user so that said near-field fringing energy emitted by said at least one transmission line, when operating at 
exciting said at least one transmission line with narrow-band Gigahertz frequency signal pulses over a plurality of time intervals, and obtaining data by measuring changes in any of a phase or amplitude of said near-field fringing energy over said plurality of time intervals;
and using at least one processor, and said data, to determine at least the heart rate of said user;
wherein said at least one transmission line comprises at least one sensing transmission line and at least one reference transmission line, further exciting said at least one sensing transmission line and said at least one reference transmission line using any of time-division multiplexing and chopping stabilization so as to alternate said narrow-band Gigahertz frequency signal pulses between said at least one sensing transmission line, and said at least one reference transmission line;
measuring changes in any of said phase or amplitude of said near-field fringing energy from said at least one sensing transmission line and said at least one reference transmission line over said plurality of time intervals;
and using changes in any of said phase or amplitude of said near-field fringing energy obtained from said at least one reference transmission line to correct said data for noise or drift”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847.  The examiner can normally be reached on Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL F BRUTUS/Primary Examiner, Art Unit 3793